DIXON, Judge.
This is an appeal in an unemployment compensation case.
The claimant was denied unemployment compensation at every stage of the proceedings. He was a common laborer doing “cemetery work” for about eleven years. While receiving unemployment compensation, he was referred to a job at P & H Tube Corporation as a common laborer at $1.75 an hour. His previous rate of pay was $1.85 an hour. The claimant did not report to P & H, and his unemployment compensation was terminated under the provisions of R.S. 23:1601(3) because he failed to apply for available work “without good cause.”
The claimant’s excuse was that he heard that a former employer was about to get *471a contract and might have work for him that would pay him $2.50 an hour.
The other job did not materialize. There was no evidence offered to show that appellant’s hope of the better job was anything more than a fond hope. This hope did not furnish a substantial or compelling reason for the appellant’s failure to accept the work offered him at P & H Tube Corporation.
The judgment of the district court is affirmed.